1
2
3
4
5
6                                                                         JS-6
7
8                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   ALI SADRARHAMI, individually            )   Case No.: 8:18-cv-00459-JVS-DFM
     and on behalf of all others similarly   )
11                                               ORDER GRANTING THE PARTIES’
     situated,                               )
                                                 JOINT MOTION FOR DISMISSAL
12                                           )   OF ACTION WITH PREJUDICE AS
                      Plaintiff,             )   TO THE NAMED PLAINTIFF AND
13                                               WITHOUT PREJUDICE AS TO THE
     v.                                      )
                                                 PUTATIVE CLASS
14                                           )
     NATIONAL DOCUMENT                       )
15
     PROCESSING, LLC d/b/a                   )
16   NATIONAL STUDENT LOANS,                 )
                                             )
17
                      Defendant.             )
18
19         Based upon the Joint Motion for Dismissal, and good cause, this Court hereby
20   orders the action to be, and is, dismissed with prejudice as to the named Plaintiff,
21   and without prejudice to the putative class.
22
23         IT IS SO ORDERED.
24
25   Dated: October 11, 2018             By: ___________________
26                                                      JAMES V. SELNA
27                                                      United States District Judge
28
     PROPOSED ORDER                              1
